        Case 1:20-cv-04291-KPF Document 40 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACOB’S JEWELRY CO. LTD.,

                          Plaintiff,

                   -v.-                             20 Civ. 4291 (KPF)

                                                          ORDER
TIFFANY AND COMPANY, TIFFANY
AND COMPANY U.S. SALES, LLC, and
TIFFANY (NJ) LLC,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 17, 2020, Plaintiff Jacob’s Jewelry Co. Ltd. filed a letter

informing the Court of supplemental authority and presenting additional

argument based on that authority in support of its opposition to Defendants’

pending Motion to Dismiss. (Dkt. #37). On December 4, 2020, Defendants

filed a Motion to Strike that letter as an improper sur-reply. (Dkt. #38-39).

Defendants’ motion also presented substantive argument in opposition to

Plaintiff’s arguments and in support of the Motion to Dismiss. (See id.).

      As both parties now have submitted improper supplemental argument,

the Court will accept both submissions in the interest of parity. Accordingly,

Defendants’ Motion to Strike (Dkt. #38) is DENIED. The parties are

admonished to omit argument from future notices of supplemental authority.

      SO ORDERED.

Dated: December 7, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
